Exhibit 10.33

FIRST AMENDMENT TO

AGREEMENT TO LICENSE

This First Amendment (“Amendment”) to the Agreement to License by and between
Natural Alternatives International, Inc., a Delaware corporation (“NAI”), and
Compound Solutions, Inc., a California corporation (“CSI”), dated effective as
of July 1, 2011 (“Agreement”), is made and entered into effective as of
January 6, 2012 (“Effective Date”). Unless otherwise defined herein, capitalized
terms shall have the meanings given them in the Agreement.

1. The License Agreement attached to the Agreement as Exhibit B is hereby
replaced in its entirety with the License Agreement attached hereto.

2. Except as set forth herein, all other terms and conditions of the Agreement
shall remain in full force and effect.

3. This Amendment may be executed in any number of counterparts, each of which
when so executed and delivered shall be deemed an original, and such
counterparts together shall constitute one instrument. Delivery by facsimile or
other electronic means of an executed counterpart hereof shall have the same
force and effect as delivery of an originally executed counterpart hereof.

[Signatures on following page.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
Effective Date.

 

NAI Natural Alternatives International, Inc.,
a Delaware corporation

/s/ Mark A. LeDoux

Mark A. LeDoux, Chief Executive Officer CSI Compound Solutions, Inc.,
a California corporation

/s/ Matt Titlow

Matt Titlow, Chief Executive Officer